Citation Nr: 1513587	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for cephalgia.
 
2.  Entitlement to service connection for a gastrointestinal disability, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for irritable bowel syndrome (IBS), diverticulosis and diarrhea.

3.  Entitlement to service connection for respiratory infections, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for pulmonary hypertension and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral conjunctivitis.
 
5.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for chronic fatigue syndrome (CFS) and fibromyalgia.
 
6.  Entitlement to service connection for muscle and joint pain, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for degenerative disc disease, degenerative arthritis, and gouty arthritis of various joints to include the hips, knees, cervical spine, lumbar spine and shoulders.
 
7.  Entitlement to service connection for a gastroesophageal disorder, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for gastroesophageal reflux disease (GERD).
 
8.  Entitlement to service connection for neurological symptoms, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had many years of service in the Army National Guard, as well as active service in the Army from April 1956 to April 1959, and from September 1990 to May 1991, including service in the Southwest Asia Theater of Operations during Operation Desert Storm from November 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded this case in June 2013 and June 2014 for additional development.  

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

While the Board sincerely regrets the additional delay, a remand is needed with respect to the Veteran's claims as there has yet to be substantial compliance with the Board's prior remand directives and the record reflects a request for a hearing before the Board at the RO.

Records

The June 2013 remand ordered the RO or Appeals Management Center to undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the Veteran's claims.  No such development occurred.  In the June 2014 remand, the Board pointed out that the record before the Board did not include any VA outpatient treatment records, despite many having been referred to in the post-remand VA examination reports.  Thus, in June 2014, the Board remanded the matter for compliance with the prior remand, to include obtaining "all outstanding VA and private medical records pertaining to post-service treatment of any of the disabilities at issue since the Veteran's separation from service, including, but not limited to, records from VA healthcare facilities in Florida and Michigan."

Following the June 2014 remand, for reasons unexplained, the RO undertook additional development of the record in very limited fashion.  In July 2014, the RO requested records from May 24, 1991, to October 30, 2002, from the Detroit VA Medical Center (VAMC); from May 24, 1991, to February 18, 2004, from the Tampa VAMC; from May 24, 1991, to September 15, 1999, from the Ann Arbor VAMC; and from May 24, 1991, to July 2, 1997, from the Saginaw VAMC.  A second request was submitted to Detroit, Ann Arbor and Tampa in August 2014, again requesting records for only a limited set of dates.  

In response, the Detroit VAMC has indicated that they do not have records in their archives for the period of May 24, 1991, to October 30, 2002.  Records from Detroit were received dated from November 1, 2013, to August 27, 2014.  There is no indication whether records exist for the period between October 2002 and November 2013.

The Tampa VAMC submitted records dated from March 14, 2012, to May 16, 2014, shortly following the initial request.  Following the second request, the Tampa VAMC sent a one-page statement showing four immunizations between 1997 and 2003, and later sent in records dated between May 2014 and February 2015.  In a September 2014 statement, a representative from the Tampa VAMC implied that the 1997 to 2003 records of immunizations are the only records available from that facility.  This, however, is inconsistent with the receipt of records dating between 2012 and 2015.  It is unclear whether records exist from 2003 to 2012 from this facility.

The Ann Arbor VAMC responded following the second request with records of labs dated between 1998 to 2002, with correspondence confirming its understanding that the records request pertained to records dating between 1991 and 1999.

The Saginaw VAMC submitted records dated between February 1992 and March 1995, and between January 2012 and January 2015.  There is no indication in the record whether the Veteran had treatment at the Saginaw VAMC between 1995 and 2012.

At no time were any of these facilities asked to provide records dating since the Veteran's separation from service through to the present.  The record remains without complete records, to include several records referred to by the VA examiner, described with particularity in the Board's prior remands.  Again, the October 2013 VA examiner explicitly reported review of the VA treatment records and referred to several pertinent records in the report.  These referenced records reportedly show treatment for GERD in 2009 and 2010; a diagnosis of diverticulosis in December 2000; a colonoscopy in 2012; a diagnosis of cephalgia in October 2013; a May 2012 CT scan of the chest; a July 2013 chest X-ray study; a diagnosis of degenerative disc disease of the lumbar spine in June 2010; and a diagnosis of degenerative arthritis of the lumbar spine in 2003.  None of these records is currently included in the record before the Board.  Moreover, at the time of the October 2013 VA respiratory examination, the Veteran reported treatment at James Haley Hospital in Tampa, Florida, in 2009 or 2010 for pneumonia and reported private prescription of inhalers for respiratory illness.  The RO's post-remand action did not attempt to assist the Veteran in obtaining many of these records due to the limitations set in the record requests sent to the VA treatment facilities.  Thus, the Board finds that the RO failed to substantially comply with the June 2013 and June 2014 remand directives.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the case for compliance. 

Hearing

In May 2013, the Veteran's representative submitted a statement indicating that the Veteran desires a hearing before the Board at the RO (a Travel Board hearing).  There is no indication in the record that the Veteran either was scheduled for that hearing or withdrew the hearing request.  The representative, however, has since submitted several statements without mention of the hearing request.  On remand, the RO should clarify whether the Veteran continues to request a Travel Board hearing and, if so, the RO should arrange for such a hearing.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of any of the disabilities at issue from the date of the Veteran's separation from service to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO should also undertake any other development it determines to be warranted, to include an assessment as to whether addendum opinions are warranted for any of the VA examinations conducted in order to substantially comply with the Board's June 2013 remand.

3.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case.

4.  Also, if the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should determine whether the Veteran still desires a Travel Board hearing.  If so, the Veteran should be scheduled for a Travel Board hearing in accordance with the advancement of the Veteran's appeal on the Board's docket.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




